                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                         )
  IN RE:                                                 )
                                                         )
  GENERAL MOTORS LLC                                     )     No. 14-MD-2543 (JMF)
  IGNITION SWITCH LITIGATION                             )     No. 14-MC-2543 (JMF)
                                                         )
  This Document Relates only to Kiana Buchanan           )     Hon. Jesse M. Furman
                                                         )
  Case No: 1:18-cv-03549                                 )
                                                         )


      MOTION FOR ORDER PERMITTING SUBMISSION OF MEMORANDUM AND
            DECLARATION IN SUPPORT OF MOTION TO WITHDRAW
                       UNDER SEAL AND IN CAMERA

           Langdon & Emison, LLC (hereinafter the “Firm”) respectfully requests an Order

  permitting the Firm to file their Memorandum in Support of the Firm's Motion to Withdraw as

  Counsel and Declaration in Support of the Firm's Motion to Withdraw as Counsel, under seal and

  in camera. Because the Memorandum in Support of the Firm's Motion to Withdraw as Counsel

  and the Declaration reflect confidential information pursuant to New York Rule of Professional

  Conduct 1.6(a), the Firm respectfully requests that the Court permit the Firm to submit

  both     the Memorandum and the Declaration under seal and in camera (that is, to file both

  documents under seal and submit both documents to the Court by email without disclosure

  to any other     parties). The Firm has filed a Memorandum in Support of this Motion and has

  submitted the Declaration and Memorandum in Support of the Firm's Motion to Withdraw by email

  in accordance with Your Honor’s Individual Rules and Practices.

Request GRANTED. The Clerk of Court is directed to docket this in 14-MD-2543 and 18-
CV-3549. The Clerk of Court is further directed to terminate 14-MD-2543, ECF No. 7609 and
18-CV-3549, ECF No. 36. SO ORDERED.




                                December 11, 2019
Dated: December 11, 2019   Respectfully submitted,

                            /s/ Brett A. Emison
                           Langdon & Emison, LLC
                           Brett A. Emison
                           Brett@lelaw.com
                           911 Main Street
                           P.O. Box 220
                           Lexington, Missouri 64067
                           Telephone No.: (660) 259-7199
                           Facsimile No.: (660) 259-4571

                           Attorney for Plaintiff




                              2
